ORDER
FINNEY, Chief Justice.
Respondent pled guilty to possession of heroin in violation of S.C.Code Ann. § 44-53-370 (Supp.1996) and to withholding information from a medical doctor that he was obtaining a controlled substance of like therapeutic use in a concurrent time period from another medical doctor in violation of S.C.Code Ann. § 44-53-395(A)(3) (1985). Pursuant to Rule 17(a) of the Rules for Lawyer Disciplinary Enforcement, Rule 413, SCACR, the Commission on Lawyer Conduct asks this Court to place respondent on interim suspension. Respondent consents to being placed on interim suspension.
IT IS ORDERED that the petition is granted and respondent is placed on interim suspension until further order of this Court.